Title: From John Adams to William Heath, 11 May 1807
From: Adams, John
To: Heath, William



Dear Sir
Quincy May 11. 1807.

I read in the Chronicle some time ago, two Speculations with the signature of a military Countryman, and I read them with great pleasure for two very Substantial reasons, one of which is that I cordially approved and coincided with every Sentiment and every expression in them: the other was that I knew at once that General Heath was the Writer of them. How did you know that? you will ask. I answer by the Style, by the Signature, and by the Motto. I need not enlarge on the two former, but of the latter I can give you a piece of history. Not much less than thirty years ago, you wrote me a Letter in which you quoted the King of Prussia’s Maxim “that the entire prosperity of every State rests on the discipline of its armies.” I had read this in the King of Prussia’s Writings before and was now so struck with it and thought it so opposite to the Exigencies of the Times, that I made Edes and Gill insert it as a motto to their Boston Gazette, where it shone to the End of the War. You never knew till now from whence it came, and perhaps least of all Suspected that it came from yourself. The Maxim is certainly true, in a Sense: but what “is that Sense?” The King of Prussia was a Soldier, a General and an absolute Monarch whose Existence depended on the Discipline of his armies, and therefore might adopt this Maxim in a Sense too absolute.
The Pope and his Cardinals would probably say that “the entire prosperity of every State depends upon the discipline of the Catholic Church.” The arch bishops and Bishops of England would say “the entire prosperity of every State depends on Subscription to the thirty nine Articles—“ The Presbyterians in America might say the entire prosperity of the State depends on observance of the Result of Synods, assemblies of the Clergy &c.—Christians in general might say, that the entire prosperity of the State depends on the religious observation of the Sabbath. Men of the most enlarged Minds and extensive Views may say that the entire prosperity of a State, depends on a Strict Attention in making Matrimony be honoured and respected. The abuses of Marriages, these men will say are the original Source of all Corruptions of morals, and without pure morals there can be not prosperity—The American Yeomanry, Say at this day, the entire prosperity of the State depends on agriculture,—The American Merchants say that it depends on commerce. The Lawyers say that it depends on a Government of Laws and not of Men. Philosophers of the deepest Reflection will say that Wealth and Power are not prosperity, and that pure prosperity depends on pure Morals. The King of Prussia’s Maxim is a remnant of the old System, that that order of Men, who have for their object the defence of the State ought to enjoy its principal honours Dignities and Emoluments. But my Friend, let me observe to you, that on this Principle, have been founded Systems which will not Succeed in this age either in America or Europe. Hereditary Monarchies, hereditary Nobilities originate from this Source. Of all Professions in Societys the Military have the most to fear from Luxury and Effeminancy. Military Men therefore have been forbidden Commerce and all other means of acquiring Wealth. Glory has been the only object permitted them. But no Men were found who would fight for mere personal Glory: and therefore they have been permitted to glory in their birth and in transmitting their honours to posterity.
But Commerce has produced an entire Revolution in the Sentiments of Mankind. Honor and Glory are too meagre a Diet to feed officers or Soldiers in this age. Money they will have or you will have neither Discipline nor Army. Even in England and much more in France, the reward of Nobility will not do to excite Exertion without Money in the shape of prizes, Plunder, or Pillage. These however are but airy Amusements of Speculation: my principal design was to express it to You my Thanks for communicating your Sentiments to the public and to assure you that I think with you. Some fortifications to our Seaports I think indispensable Some Soldiers especially Artillery Men to Garrison the Fortresses—Armies were always my Aversion, however I may have been belied—Some Frigates to defend our Sea Coasts from Insult and protect our Commerce in the West Indies from Pirates—Seventy fours never had my approbation. My Judgment was always in favor of Frigats and of them but a moderate Number—A general attention to the Militia and its Instruction and discipline—In these Sentiments if I understand you We are agreed—and I think it is time for Us Antedeluvian Patriarchs to interchange sentiments with each other—
We have passed the River and the Red Sea, and escaped from the house of bondage, but we shall never see the promised Land. We are still wandering in the wilderness, however secure We may think ourselves.
I am Sir with Esteem your ancient friend / and very humble servant
J. A.